DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 9-16 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Fink (US 20050243184 A1).
Claim 1.     Fink teaches a method for transmitting a measurement value of a sensor, the sensor (A sensing element 6 []) including a value range of the measurement value, the method comprising:
mapping the measurement value from a first portion of the value range of the measurement using a first mapping 
([0029] In a circuit block 10, this data word is split into two short data words MSN and LSN, which are temporarily stored in registers 11,12): and

([0027] A sensor 1 has its signal output 2 connected to a transmission path 3, which contains a load resistor RL of, e.g., 10 kilohms. The end of the load resistor remote from the transmission path 3 is connected to an I/O input of a receiver 4, e.g., a controller, which can switch its output potential between VSS and VDD, thus controlling in the sensor 1 the emission of the respective short data word as an analog pseudosignal).
Claim 4.  The method as claimed in claim I, wherein the first mapping to the data word is a proportional mapping ([0009] If a 14-bit data word is split into two 7-bit sections, a 10-bit analog-to-digital converter in the processor will be capable of resolving this signal and determining the associated 7 bits.).
Claim 5. Fink teaches a method for receiving a measurement value of a sensor, comprising:
receiving a data word: and ascertaining the measurement value for further processing from the received data word using a mapping ([0029]The result of the processing is the digital output signal of the block 8, a multibit data word, which is ultimately to be transmitted to a receiver (not shown). In a circuit block 10, this data word is split into two short data words MSN and LSN, which are temporarily stored in registers 11, 12. Via an electronic switching device 13, the contents of the two registers are switched at the correct time, controlled by a controller 14, to a digital-to-analog converter 15, which converts each of the short data words MSN and LSN into an analog pseudosignal, which is passed through an amplifier 16 to an output terminal of the sensor 1.).
Claim 9.    Fink teaches a sensor, comprising:
a microcontroller ([0009] processor) configured to transmit a measurement value of the sensor by:
mapping the measurement value from a first portion of a value range of the measurement value using a first mapping, and transmitting the measurement value to a data word, wherein the sensor includes the value range of the measurement value

Claim 10.   Fink teaches the sensor as claimed in claim 9, wherein at least one function for the mapping is stored in the sensor ([0029] The memory may also hold intermediate results, etc. The result of the processing is the digital output signal of the block 8, a multibit data word, which is ultimately to be transmitted to a receiver (not shown).).
Claim 11.   Fink teaches the sensor as claimed in claim 10, wherein the microcontroller is further configured to: transmit in an initialization phase, the sensor transmits the functionality, which is selected for mapping, of the at least one stored function in an initialization phase ([0024] FIG. 1 shows the output signal of a sensor with 14-place or 14-bit resolution in tabular form. The bit range ("Bit #") running from bit 0 to 13, which defines a binary number, corresponds to 16,384 distinguishable signal ranges. In the example shown, the sensor signal value is assumed to be the decimal number Dec. 5241; the associated binary value is given under "value".).

Claim 13.   Fink teaches the method as claimed in claim 12, wherein the control unit is configured to receive the data words from the sensor ([0028] FIG. 7 schematically shows another implementation of the external triggering of the short data words. Control is now effected via the supply voltage VDD, which is modulated by the controller 4 via the I/O port in a suitable manner. Whether an overvoltage and undervoltage -/-.DELTA.U or distinct overvoltages are used depends only on the detection circuit in the sensor. In that case, the load resistor is tied to a fixed potential, e.g., VDD. If the distinction between the short data words MSN and LSN is made via distinct voltage ranges Vout, the identifications according to FIG. 6 or FIG. 7 are, of course, unnecessary. In that case, the distinction is made purely passively in the receiver 4 via the voltage ranges detected as being distinct by the analog-to-digital converter 5. ).
Claim 14.     Fink teaches the sensor as claimed in claim 9 wherein the at least one function is stored in the sensor during the manufacture of the sensor ([0029] If parameters or program statements are needed for this, they are fetched from a memory 9.).
Claim 15.    Fink teaches the method as claimed in claim 9 wherein a computer program is configured to carry out the method ([0029] If parameters or program statements are needed for this, they are fetched from a memory 9.).
Claim 16.    Fink teaches the method as claimed in claim 15 wherein the computer program is stored on a machine-readable storage medium ([0029] If parameters or program statements are needed for this, they are fetched from a memory 9.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fink In view of Banner (US 20080235784 A1).

Claim 2.     Fink teaches the method as claimed in claim 1, but does not specifically disclose applying a first offset to the measurement value from the first portion of the value range of the measurement value before the mapping.

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of applying a first offset as taught by Banner within the system of Fink for the purpose of enhancing the system to authenticate the word prior to transmission.
Claim 3.     Fink teaches the method as claimed in claim 1 further comprising:
mapping the measurement value from a second portion of the value range of the measurement value ([0029] In a circuit block 10, this data word is split into two short data words MSN and LSN, which are temporarily stored in registers 11, 12. Via an electronic switching device 13, the contents of the two registers are switched at the correct time, controlled by a controller 14, to a digital-to-analog converter 15, which converts each of the short data words MSN and LSN into an analog pseudosignal, which is passed through an amplifier 16 to an output terminal of the sensor 1.); but does not specifically disclose 
applying, a second offset to the measurement value from the second portion before the mapping.
However, Banner teaches applying a first offset to the measurement value from the first portion of the value range of the measurement value before the mapping ([0014] The offsets are summed with the corresponding values before mapping to codewords).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of applying a first offset as taught by Banner within the system of Fink for the purpose of enhancing the system to authenticate the word prior to transmission.
Claim 7.    Fink teaches the method as claimed in claim 6, but does not specifically disclose
applying an offset corresponding to another offset to the ascertained measurement value.

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of applying a first offset as taught by Banner within the system of Fink for the purpose of enhancing the system to authenticate the word prior to transmission.
Claim 8.    Fink teaches the method as claimed in claim 6, and
originating the data word from a data word value range ([0009] The transmission of a 14-bit data word is thus carried out in two steps. Further processing then takes place in the processor as a 14-bit data word. One example of the requirement for high transmission accuracy is the sensing of the exact throttle position in an internal combustion engine, which is necessary for the adjustment of smooth idling.) but does not specifically disclose applying an offset corresponding to another offset to the ascertained measurement value if the data word lies in the first portion of the data word value range.
However, Banner teaches applying a first offset to the measurement value from the first portion of the value range of the measurement value before the mapping ([0014] The offsets are summed with the corresponding values before mapping to codewords).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of applying a first offset as taught by Banner within the system of Fink for the purpose of enhancing the system to authenticate the word prior to transmission.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Curran (US 5572736 A).
Claim 6.  Fink teaches the method as claimed in claim 5, but does not specifically disclose the data word is transmitted by mapping the measurement value from a first portion of the value range of 
However, Curran teaches the data word is transmitted by mapping the measurement value from a first portion of the value range of the measurement value using another mapping, the sensor includes a value range of the measurement value and the mapping is an inverse mapping with respect to the another first mapping
(Col 5 lines 15-30 e.g. Each of the five bits of the previously transmitted code word PCW is compared with the five corresponding bits of each of the mappings m0 through m3, by means of exclusive-OR circuits.
Col 7 lines 1-20 e.g. the received bits 0 through 2 are modified in a manner which is the inverse of the mappings depicted in FIG. 2. In the event that the transmitted mapping is M0, bits 0 through 2 are transmitted through the decoder 150 without modification and become output data bits 0 through 2 of the decoder 150.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the data word is transmitted by mapping the measurement value from a first portion of the value range of the measurement value using another mapping, the sensor includes a value range of the measurement value and the mapping is an inverse mapping with respect to the another first mapping as taught by Curran within the system of Fink for the purpose of enhancing the system to detect error within the transmission.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/               Examiner, Art Unit 2689